Case 2:11-cv-11940-SJM-MAR ECF No. 121 filed 12/12/19         PageID.3518     Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  UNITED STATES OF
  AMERICA, et al.                              Case No. 2:11-cv-11940

              Plaintiffs,                      HONORABLE STEPHEN J. MURPHY, III

  ex rel. AZAM RAHIMI,

              Plaintiff/Relator,

  v.

  RITE AID CORPORATION,

              Defendant.
                                   /

                                       JUDGMENT

       IT IS ORDERED AND ADJUDGED that, pursuant to the Court's order

 dated December 12, 2019, the case is partially dismissed, and, for the remaining

 claims, judgment entered in favor of Defendant, as described in the order.

                                         DAVID J. WEAVER
                                         CLERK OF THE COURT

 Dated: December 12, 2019                BY: s/ D. Parker
                                         Deputy Clerk
 APPROVED:

 s/ Stephen J. Murphy, III
 STEPHEN J. MURPHY, III
 U.S. DISTRICT JUDGE

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on December 12, 2019, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager



                                           1
